DISMISS and Opinion Filed July 17, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00730-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s June 26, 2017 “Motion Challenging the Order Sustaining

Contest to Inability to Pay Court Costs.” The underlying appeal associated with this motion is

appellate cause number 05-17-00465-CV. By opinion and judgment dated July 13, 2017, the

Court dismissed that appeal for want of jurisdiction. Accordingly, we dismiss as moot this

appeal challenging the order sustaining the contest.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



170730F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF B.T.G., A CHILD                 On Appeal from the 302nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00730-CV                                 Trial Court Cause No. DF-12-12707-U.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered July 17, 2017.




                                             –2–